 In the Matter of CONTINENTAL OIL COMPANYandOIL WORKERSINTERNATIONAL UNIONCases Nos. C-627 and R-653SUPPLEMENTAL FINDINGS OF FACT ANDRECOMMENDATIONSeptember 10, 1941On May 9, 1939, the National Labor Relations Board, herein calledthe Board, issued a Decision, Order, and Direction of Election inthese cases,' wherein it found that Continental Oil Company, PoncaCity, Oklahoma, herein called the respondent, had engaged in andwas engaging in certain unfair labor practices affecting commerce,and ordered the respondent to cease and desist therefrom and takecertain affirmative remedial action.Inter alia,the Board found thatthe respondent had discriminatorily discharged two of its employees,Ernest Jones and F. D. Moore, in violation of Section 8 (3) and (1)of the National Labor Relations Act, 49 Stat. 449, herein called theAct, and directed, in addition to certain other relief affecting Jonesand Moore, that the respondent and its officers, agents, successors,and assigns, should :Offer to Ernest Jones and F. D. Moore immediate and full re-instatement to the positions formerly held by them at Big MuddyField or positions substantially equivalent thereto at said Field,without prejudice to their seniority, insurance, or other rightsand privileges.2Thereafter, on June 13, 1940, upon petition of the respondent toreview and set aside the Board's order in its entirety, the UnitedStates Circuit Court of Appeals for the Tenth Circuit modified theorder in a respect not now material, but fully enforced the order inso far as it related to Jones and Moore.3 On April 28, 1941, theSupreme Court of the United States; on writ of certiorari obtainedby the respondent, reviewed so much of the case as pertained to thereinstatement of Jones and Moore, and held that even if, as the re-1 12 N. L.R. B. 789.2 Paragraph 2 (f) of the Order,12 N. L.R. B. 789, at 825.1Continental Oil Company v. National Labor Relations Board,113 F. (2d)473(C. C. A. 10).35 N. L.R. B., No. 66.331 332DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent contended, neither man remained an "employee" withinthe meaning of Section 2 (3) of the Act, his reinstatement was notprecluded, but that the decisive question was whether his reinstate-ment would "effectuate the policies" of the Act; accordingly theCourt remanded the case for an exercise by the Board of its judgmenton that issue, in light of the opinion of the Supreme Court inPhelpsDodge Corporation v. National Labor Relations Board,61 S. Ct. 845.4Thereupon, on June 30, 1941, the Circuit Court of Appeals for theTenth Circuit entered a decree containing the following provision :AND IT IS FURTHER ORDERED, ADJUDGED AND DECREED that so muchof the case as pertains to the reinstatement of Jones and Moorebe remanded to the Board for its judgment on the issue whetherreinstatement will "effectuate the policies" of the Act, in thelight of the opinion of the Supreme Court of the United States inthe case ofPhelps Dodge Corporationvs.National Labor Rela-tionsBoard,thisCourt hereby reserving jurisdiction to makesuch other or further decree in the premises as may be appropriateafter the exercise of the Board's judgment on said remanded issue.Pursuant to such remand by the United States Circuit Court ofAppeals for the Tenth Circuit, and upon consideration of the entirerecord in the case, the Board hereby exercises its judgment on saidremanded issue and hereby makes the following :SUPPLEMENTAL FINDINGS OF FACTThe question for us to determine is whether, in our judgment, thereinstatement of Jones and Moore will "effectuate the policies" ofthe Act, notwithstanding the fact that Jones, by becoming a store-keeper and postmaster, and Moore, by becoming a prison guard 5 maypossibly, as the respondent contends, have lost their status as "em-ployees" within the meaning of Section 2 (3) of the Act. In ourjudgment, the reinstatement of Jones and Moore is essential to "effectu-ate the policies" of the Act, regardless of any subsequent occupationsor employment in which they may have engaged. The decisive con-siderations which lead us to this view are those which we have re-cently set forth in answer to a similar contention of possible loss of"employee" status through obtainment of substantially equivalentemployment inMatter of Ford Motor CompanyandInternationalUnion United Automobile Workers of America, Local Union No. 21.9,31 N. L. R. B., No. 170, decided by us on May 21, 1941.We there said :employee reinstated without first finding that he has not ob-4 Continental Oil Company v. NationalLaborRelations Board,313 U S 212.612 N. L R. B 789, at 807. CONTINENTAL OIL OOMPAt' Y333tamed substantially equivalent employment elsewhere.Assum-ing, however, that some or all of the employees who werediscriminatorilydischarged thereafter obtained- regular andsubstantially equivalent employment within the meaning ofSection 2 (3) of the Act, the question arises whether we shouldorder that they be offered reinstatement, the normal remedyappropriate to neutralize the effects of unlawful discrimination.The precise question we are called upon to determine, in theexercise of our discretion, is whether it will effectuate the policiesof the Act to direct that offers of reinstatement be made to suchemployees.The policies of 1 he Act, expressly declared in the public in-terest, are to encourage the practice and procedure of collectivebargaining and to protect the exercise by employees of fullfreedom of self-organization.To withhold the normally appro-priate remedy of reinstatement merely because the object ofdiscrimination has obtained compensatory employment wouldnot effectuate these public policies; indeed, it would reduce them,contrary to the intent of Congress, to mere vindication of pri-vate rights and restitution for private wrongs.Our power toorder affirmative relief was conferred, and it is our duty to ex-ercise it, to the end that conditions permitting free exercise ofthe publicly significant rights of self-organization and collec-tive bargaining shall, when destroyed or disrupted, be restored.The Act postulates, and the fact is readily verified by commonexperience, that anti-union discrimination exercises a coerciveeffect not only upon the immediate victim, but upon all presentor future employees of the particular employer; it impressesupon them the danger to their welfare and security associatedwith membership in or activity on behalf of a labor organiza-tion.Accordingly, the purpose of the order to offer reinstate-ment is not only to restore the victim of discrimination to theposition from which he was unlawfully excluded, but also, andmore significantly, to dissipate the deeply coercive effects uponother employees who may desire self-organization, but have beendiscouraged therefrom by the threat to them implicit in thediscrimination.This essential reassurance can be afforded-freedom can be reestablished-only by a demonstration that theAct carries sufficient force to restore to work anyone who hasbeen penalized for exercising rights which the Act guaranteesand protects; the acquisition of equivalent employment is nomore relevant to this purpose than the acquisition of non-equivalent employment, or of no employment at all.Further, it is a demonstrated fact of which we take notice thatnecessity almost inevitably compels a discharged employee to 334DECISIONSOF NATIONALLABOR RELATIONS BOARDseek the best available other employment. If reinstatement wererendered inappropriate by reason of success in that search, theemployer would be able, through elimination of union adherents,at once to impede or terminate exercise of the right of self-organization in his plant and at the same time to perpetuate hisadvantage by relying upon the victims' necessity of earning alivelihood elsewhere to assure their permanent riddance.Thiswould afford a ready means for complete and final ouster ofthose prominent in the employees' efforts at self-organization.For the foregoing reasons, we conclude that the mere obtain-ment of substantially equivalent employment, and evidence per-taining thereto, is irrelevant to considerations decisive of thequestion whether reinstatement effectuates the policies of theAct.These decisive considerations do not vary from case tocase.Accordingly, we find that it will effectuate the policiesof the Act to require the respondent to offer reinstatement toall individuals who we have found were victims of discrimina-tion,whether or not they, or any of them, may have obtainedother regular and substantially equivalent employment.We here reiterate the views expressed in that case, and for thesame reasons find that the reinstatement of Jones and Moore will"effectuate the policies" of the Act.RECOMMENDATIONUpon the basis of the above supplemental findings of fact and ofthe entire record in the case, the National Labor Relations Boardhereby respectfully recommends to the United States Circuit Courtof Appeals for the Tenth Circuit that paragraph 2 (f) of the Orderof the Board, issued by the Board on May 9, 1939, be enforcedas issued.